Citation Nr: 0535064	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  01-09 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In January 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A copy of the transcript of that 
hearing is of record.

In July 2004, the Board remanded the claim for further 
evidentiary and procedural development.  As the requested 
development had been completed, no further action to ensure 
compliance with the remand directives is needed.  Stegall v. 
West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Right knee arthritis is unrelated to an injury, disease, or 
event, resulting in injury or disease, during service. 


CONCLUSION OF LAW

Residuals of a right leg injury, including arthritis, were 
not incurred in or aggravated by service and service 
connection may not be presumed.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The RO provided pre-adjudication, VCAA notice by letter, in 
April 2001.  The notice included the type of evidence needed 
to substantiate the claim, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with his authorization VA would obtain 
private medical records on his behalf or he could submit the 
records.  In the November 2001 statement of the case, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.

As the notice of 38 C.F.R. § 3.159 came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did and to address the claim 
at a hearing.  For these reasons, the veteran has not been 
prejudiced by the timing of the notice of § 3.159, and no 
further development is needed to ensure VCAA compliance.
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory one-year period.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  All identified medical and 
evidentiary records relevant to the issue on appeal have been 
requested or obtained.  The veteran's claim was remanded in 
July 2004 to request treatment records from service, to 
request VA records dated from 1970 to 1984, and to request 
Social Security Administration records.  The in-service 
records were requested in July 2004.  In March 2005, the 
National Personnel Records Center (NPRC) indicated it 
searched the facilities indicated by the veteran and no 
records were found.  A search for morning reports was also 
negative.  The VA records were requested in July 2004.  
Additional records were associated, which were dated in May 
1984.  It was indicated that these were the only records 
pertaining to the veteran that were in storage.  Finally, the 
Social Security Administration documents were associated with 
the claims file in August 2004.  Consequently, there are no 
outstanding records to obtain, and the Board finds the duty 
to assist has been fulfilled. 

Factual Background

The service medical records contain no complaint, history, or 
finding of a right leg injury.  On separation examination, 
the lower extremities were normal, and no defect or diagnosis 
was reported.  

After service, VA records disclose that, in May 1984, history 
included a "left knee" injury during service.  No right leg 
abnormality was noted by history or finding. The right knee 
joint space was intact by X-ray. 

On VA examination of the left lower extremity in June 1984, 
the veteran gave a history of a knee injury during service, 
requiring hospitalization.  The diagnosis was history of knee 
injury, strain ligaments, stable. 

In an unappealed August 1984 rating decision, the RO denied 
service connection for a left knee injury and left leg 
condition. 

The current claim for a right leg disability was received in 
March 2000. 

The evidence associated with the claim includes VA records, 
dated in September 1999, when the veteran complained of right 
knee pain after a motor vehicle accident in August 1999.  On 
VA examination in May 2000 for an unrelated condition, the 
veteran stated that he injured both knees when he fell in a 
fox hole in Vietnam.  The knees were not examined. 

In September 1999, M.P., D.C., reported treating the veteran 
for right knee trauma after a motor vehicle accident.  The 
diagnosis was traumatic sprain or strain of the right knee.  

In May 2000, R.N., M.D., reported that in August 1999 the 
veteran was involved in a head on collision, injuring his 
neck, lower back, and knees.  The pertinent diagnosis was 
bilateral knee pain without internal derangement.

In May 2000, the Social Security Administration determined 
that the veteran was disabled because of multiple joint pain.

In January 2004, the veteran testified that on guard duty he 
fell into a ditch and injured his right leg, and the next 
morning and for two weeks he went to sick call.  He testified 
that at the time he stayed in a hospital for about 32 days.  
He stated that in 1999 he was in a vehicle accident and 
injured his back, which caused a problem with his legs again.  
He indicated that he sought treatment for his knee at VA 
between 1972 and 1983.  

On VA examination in April 2005, the veteran stated that, in 
1971, he was in a mortar attack from which he was running and 
he stepped into a hole and twisted his right knee.  He stated 
that at that time, he had swelling and could not walk and he 
was in a cast and on crutches for a long time.  Since then, 
he stated that he had intermittent pain.  The diagnosis was 
mild osteoarthritis of the right knee, which the examiner 
stated was at least as likely as not related to the veteran's 
described service-related injury.

Applicable Law 

To establish service connection the facts must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A.§ 1110; 38 C.F.R. § 
3.303. 

Also, service connection for arthritis may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis 

The veteran contends that his currently right leg disability 
is related to an injury during service.  

There is no reference to a right leg or knee injury in the 
service medical records and attempts to support the in-
service injury by secondary sources, such as hospital reports 
and morning reports, has been unsuccessful. 

The earliest post-service documentation of a right leg or 
knee problem was a right knee injury in 1999 in a motor 
vehicle accident.  Arthritis of the right knee established by 
X-ray was first shown in 2005.  There is no medical evidence 
of a specific right leg disability, the only right lower 
extremity disability has been identified as arthritis of the 
right knee.

On the basis of the service medical records, including the 
report of separation, which was negative for a history or 
finding of a right leg or knee injury, residuals of a 
disabling injury were not shown to be present during service.  
As the initial findings indicative of arthritis were made 
about 34 years after discharge from service, the one-year 
presumption for arthritis is not applicable and does not 
provide a basis upon which service connection may be granted 
for arthritis of the right knee.  

In addition, there is a complete lack of evidence of 
continuity of symptomatology as normal medical findings at 
the time of separation from service, as well as the absence 
of any medical evidence of a right leg or knee problem for 
many years after service is probative evidence against the 
claim of continuity.  Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991). 

The veteran asserts that the post-service right leg 
disability is attributable to an in-service injury.  To the 
extent the veteran's statements and testimony relate the 
current right leg disability to service, where as here, the 
determinative issue involves medical causation, competent 
medical evidence of nexus or relationship between the post-
service diagnosis and service is required to support the 
claim.  The veteran as a lay person is not competent to offer 
a medical opinion and consequently his statements and 
testimony to the extent that he associates the post-service 
right leg problem to service does not constitute medical 
evidence. Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 
Therefore, the Board rejects the veteran's statements and 
testimony as favorable evidence linking post-service 
arthritis to service.  

The remaining question is whether the evidence, including 
that pertinent to service, establishes that arthritis, 
diagnosed after service, was incurred in service.  

The only evidence that supports the claim consists of the 
opinion of a VA examiner, who relied on history provided by 
the veteran of a service-related injury.  As previously 
explained, a right leg or right knee injury was not 
documented during service, including on separation 
examination.  More over, there are no medical records, 
documenting any right knee disability until 1999, when the 
veteran injured his knee in vehicle accident.  Therefore, 
that opinion is not based on any documented medical evidence, 
but on history related by the veteran.  

VA has attempted to document the in-service injury, but 
neither hospital records nor morning reports have been 
located to support the type of injury the veteran has 
described, namely, an injury requiring a lengthy 
hospitalization in which he was not been present for duty.  

Since the examiner necessarily relied on history related by 
the veteran, the opinion can be no better than the facts 
alleged by the veteran.  The opinion also does not accounted 
for the fact the X-rays of the right knee in 1984, almost 
fifteen years after service, were essentially normal and the 
only documented right knee trauma was in 1999.  For this 
reason, the opinion lacks probative value and it is 
unpersuasive as to the relationship between post-service 
arthritis and service.

As the Board may consider only independent medical evidence 
to support its findings, the Board concludes that the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for residuals of a right leg injury is 
denied.




____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


